Citation Nr: 1315097	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  08-35 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Denver, Colorado.  It was remanded by the Board for additional development, most recently in January 2013.

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2012.


FINDINGS OF FACT

1.  The in-service right shoulder disorder and right knee disorder were acute and resolved.

2.  A chronic right should disorder was not manifest during service or within one year of separation and is unrelated to service.

3.  A chronic right knee disorder was not manifest during service and arthritis was not manifest within one year of separation.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in, or aggravated by, service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  A right knee disorder was not incurred in, or aggravated by, service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2006 that explained how VA could assist him with gathering evidence in support of his claim.  The April 2006 letter also explained what the evidence needed to show, and explained how VA assigns ratings and effective dates for service connected disabilities.

At the April 2012 hearing, the undersigned Veteran's Law Judge clarified the issue on appeal, explained what was necessary to establish service connection, identified evidentiary defects, and suggested that the Veteran submit additional evidence in support of his claim.  This supplemented the VCAA and complies with any related duties owed during a hearing.  38 C.F.R. § 3.103.

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, paper and electronically stored VA treatment records, social security administration/worker's compensation records, lay statements, and a transcript of the Veteran's testimony at the April 2012 hearing.

The Veteran was also provided with adequate VA examinations in support of his claims, most recently in June 2012 with further explanation by the examiner in February 2013.  When the reports are considered together, these examinations satisfied the directives of the Board's previous remands.

  Service connection

The Veteran contends that he developed arthritis of the right shoulder and the right knee as a result of military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A.  Right shoulder disorder

The Veteran's service treatment records reflect one instance of treatment for the right shoulder in February 1963.  The record indicates that the Veteran injured his shoulder the previous night when he fell and hit a log.  In the morning, he had right shoulder pain, especially with movement.  There was no limitation of motion.  The pain was located in the deltoid muscle.  There was no joint abnormality.  There was no further treatment for the right shoulder in service.  At his separation examination in December 1963, the Veteran denied having a painful or trick shoulder or elbow.  Examination of the upper extremities was normal.

In March 2004 the Veteran was seen by a private orthopedic physician for right knee and right shoulder pain.  The right shoulder pain was of six months duration and the Veteran denied any trauma or injury to the right shoulder.  The Veteran was a mason for the last 33 years and when he lifted heavy objects in certain positions, it was painful.  He had some night pain but no weakness or stiffness.

In March 2005 the Veteran was seen again for right worse than left shoulder pain.  X-rays showed fairly advanced glenohumeral arthritis in the right shoulder, and the physician recommended that the Veteran try to avoid heavy lifting.  The Veteran's shoulder improved since he was off of work for the last nine weeks due to a back injury.  He had some pain at night and some pain with overhead use. The physician opined that the Veteran's shoulder arthritis was "probably work related in that he has been doing mason work for the last 30 plus years and we have documented complaints of pain two years ago when I saw him on his right shoulder."  He thought the Veteran had a legitimate claim against his employer for "accumulative trauma over the years."

In February 2006, the Veteran saw his physician with complaints of right knee pain and bilateral shoulder pain, right worse than left.  The physician documented that the Veteran believed that his shoulder problems were service connected, and that the Veteran had brought in a record showing a shoulder injury in 1963.  The Veteran had extreme glenohumeral arthritis.  The physician had seen the Veteran previously in November 2005 and at that time the Veteran had bone on bone arthritis in both shoulders.  The physician opined that while the shoulder condition was certainly aggravated by the Veteran's work as a mason over the last 30 years, it "could have" started with an old in service injury.  

In a June 2006 written statement the Veteran's wife related that she knew the Veteran since their teenage years and she married the Veteran shortly after his service.  She was aware the Veteran had injured his shoulders in service and that these injuries bothered him throughout his life.  She opined that she believed the Veteran's current disabilities were due to his military service.

The Veteran was examined by VA in December 2006.  At that time the Veteran reported that he assumed that he hurt his shoulders jumping out of a plane.  He made no mention of the February 1963 right shoulder injury.  He reported that at some point in service he was seen for his shoulders but he did not remember any diagnosis or treatment.  He did not receive any additional treatment until eight to ten years ago.  He was referred to an orthopedic doctor and last saw him in November 2005.  He reported that he was told that he had bone spurs in his shoulder.  

The Veteran reported a constant and deep bilateral shoulder pain that increased with lifting the arm to shoulder height or higher and he limited his activities due to his shoulder pain.  The examiner diagnosed degenerative joint disease of the bilateral shoulders but did not provide an etiology opinion at that time.  

Subsequent VA treatment records reflect continuing complaints of right shoulder pain.  The Veteran was diagnosed with degenerative joint disease, degenerative labral tear, glenohumeral arthritis with osteophyte formation and loose bodies in the joint, and a small full thickness rotator cuff tear.   The Veteran eventually underwent a surgery of the right shoulder. 

The Veteran underwent a second VA examination in February 2011 but the claims file was not available for review.  At that time the Veteran reported that he hurt his shoulder during a parachute jump when he was pulled back to the end of the static line and he did not remember but believed he felt pain with release at that time.  He believed that he was seen and treated with a sling.  His right shoulder condition got progressively worse over time.  The examiner was initially unable to give an etiology opinion about the right shoulder disorder because the claims file was unavailable for review.  In June 2011 after the claims file was reviewed the examiner opined that the right shoulder condition was less likely than not related to service because a deltoid injury would not lead to degenerative joint disease of the right shoulder. 

The Veteran was afforded a hearing in April 2012.  At that time he testified that he hurt his shoulder during a parachute jump when there was a delay in the strap letting him go.  He reported that he sought treatment and was diagnosed with shoulder strain.  He reported that since that time he had swelling and weakness of the right shoulder.  He started receiving treatment in 2004.  Before that he treated his shoulder with over the counter medicine and ice packs.  He did not remember injuring his shoulder after service.  

The Veteran's was reexamined with respect to his right shoulder in June 2012.  At that time, the Veteran related the same story about being caught up in the static line during a parachute jump.  He reported that he was diagnosed with shoulder strain and did not seek additional treatment on that time.  He claimed he reported the shoulder injury at his separation examination.   He continued to make parachute jumps after the injury.  

The examiner noted the service treatment records documented a deltoid muscle bruise in February 1963, there were no complaints about the right shoulder at the separation physical in December 1963, and no findings with respect to the right shoulder at that time.  The examiner opined that it was less likely than not that the Veteran's shoulder injury was due to his military service.  He explained that the in-service injury was a bruise to the muscles of the right shoulder with no follow up.  There were no complaints or findings regarding the right shoulder and the Veteran was not seen for a right shoulder condition until more than 20 years after his service so there was no continuity of care.  

A supplementary opinion was obtained in February 2013.  At that time, the examiner opined that it was less likely than not that the Veteran's right shoulder condition was caused by multiple exits from aircraft or complaints of knee pain in service.  As in the previous opinion, the examiner noted that the injury in service was a bruise, and he explained that a contusion of the right deltoid muscle would not cause degenerative joint disease.  Rather, it was at least as likely as not that the Veteran's right shoulder disorder was causally related to 35 years as a mason with frequent heavy lifting as well as age related changes.  The examiner noted that the February 2006 opinion from the Veteran's orthopedic doctor was based on the history given by the Veteran as opposed to a review of the evidence in the claims file.

Since arthritis is a chronic condition under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  

The Veteran's file was reviewed by the VA examiner, who opined that it was less likely than not that the Veteran's right shoulder arthritis was due to his in-service injury because a contusion does not cause degenerative joint disease.  Rather, the current shoulder problem was at least as likely as not due to the Veteran's decades of heavy lifting as a mason and age related changes.  This is actually consistent with the initial opinion of the Veteran's doctor in March 2005 to the effect that the right shoulder disorder was most likely work related due to accumulative trauma over the years.  Although that physician later opined that the right shoulder condition "could have" been related to an in-service injury, this opinion is speculative.  A physician's assertion that a disease or injury "may" be related to a Veteran's service is unduly speculative, insofar as it does indicate that it is at least as likely as not that such disease or injury was related to the Veteran's service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship)).

Further, while the Veteran and his wife may believe that arthritis is related to some type of service related injury, they lack the requisite medical expertise that is necessary in order to explain the etiology of the Veteran's various right shoulder impairments, including arthritis.  To the extent that they are relating what they may have been told, such lay evidence is lacking in an adequate factual background and is accorded little probative value.

With regard to continuity, the Veteran's claim of symptoms since an in-service injury is not credible.  While the Veteran eventually claimed to have injured his right shoulder in a parachuting accident, his service treatment records only document a contusion to the right shoulder from a fall with no follow up treatment.  There is no mention of a parachuting injury to the right shoulder.  At separation the Veteran specifically denied a history of shoulder pathology, and the clinical evaluation disclosed that the upper extremities were normal.  When the Veteran sought treatment for his bilateral shoulders in March 2004, approximately 40 years after service, he reported his shoulder pain was of six months duration and he specifically denied any trauma to the shoulder.  At his VA examination in December 2006 he reported that he "assumed" that he hurt his shoulders parachuting but did not mention any particular injury.  It was not until February 2011 that the Veteran claimed he had right shoulder pain since a parachute accident when he was caught on a line.  This story only developed over the course of this claim.  While the Veteran's wife indicated that the Veteran had shoulder problems since service, her assertion is outweighed by the objective evidence that the Veteran's shoulder pain onset many decades after service after years of work related heavy lifting.

In essence, the lay pleading and testimony are to the effect that there has been continuity of symptomatology (regardless of the diagnoses).  The Board notes that arthritis of the shoulder was not noted during service, arthritis was not diagnosed during service, and there is no competent evidence that there were characteristic manifestations of the disease process during service.  To the extent that there is a lay evidence of continuity of any of the post-service findings, such evidence is inconsistent with the normal findings of the upper extremities at separation, his denial of shoulder pathology at separation and the report of recent onset when he initially sought treatment many years after separation.  Here, there is not silence alone.  Rather, the more probative and credible evidence establishes that there was a remote post service onset unrelated to the in-service events.  There is also no evidence of arthritis within one year of service.  The first evidence of arthritis was documented many years after service.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the service connection for a right shoulder disorder is denied.

B.  Right knee

The service treatment records show that in December 1962 the Veteran reported that he injured both knees during a parachute jump, right slightly worse than left.  An examination of the right knee was "completely normal except for slight [illegible] and soft tissue tenderness."  This represented a "very small contusion."  The Veteran was instructed not to return to the field that day and to avoid physical training for three days.  There is no record of continued complaints or treatment related to the right knee.  At his separation examination in December 1963 the Veteran reported that he had a trick or locked knee (which knee is not specified).  However, an examination of the lower extremities was normal.

In August 1965 the Veteran reported on an Army Reserve Questionnaire that he had injured his right knee causing dead tissue under the knee cap.  

In September 1965 the Veteran sustained a work related injury to his right knee.  He slipped off the edge of a dock and fell down four feet landing on his right knee.  He had immediate pain and was taken to the hospital.  X-rays were normal.  The Veteran continued to have severe pain and was hospitalized for nine days.  He could not bend the knee until November when he was able to get a few degrees of motion.  He complained of generalized pains about the knee and limitation of motion.  Significantly, the Veteran specifically denied previous injuries to the right knee.  He received several months of follow up care with continued complaints of right knee pain and giving way.  The diagnosis was chrondromalacia patella.  He had a partial disability particularly for running and jumping.  The prognosis was guarded.

In February 1966 the U.S. Army Reserve requested a physician's statement about the Veteran's right knee injury. It does not appear that this was received.

In July 1975 treatment records show that the Veteran was squatting down when he had immediate catching and pain in his right knee with a tearing sensation that caused him to fall over onto his back.  He could not move his knee due to pain and discomfort.  The Veteran reported a prior injury 17 years previously (1958, this appears to be a typographical error) when he had a patella injury and was off work for approximately three or four months and he had occasional catching and popping in the knee since that time, but fairly normal function until the recent injury.  X-rays appeared to show a lateral loose body in the lateral joint space and some irregularity in the subpatellar surface consistent with an old injury.  

Treatment records reflect that in 1983 the Veteran had a right knee scope where he had a lateral release, some chrondromalacia under the patella, and a large loose body with a history of dislocation of the patella.  He did very well after that until an April 1998 motor vehicle accident in which he reinjured his right knee.  He had bruising of the medial knee with some pain and swelling.  This continued until it flared up in August 1998, and the knee was aspirated and the Veteran received an injection which helped temporarily.  The Veteran had continued right knee pain to the point that he was unable to work.  An arthroscopy was performed.  A January 1999 treatment record reflected that although the Veteran had chrodromalacia in the patella until 1983, he was asymptomatic until the motor vehicle accident.  The physician opined that he thought 75 percent of the Veteran's right knee problems were due to the motor vehicle accident.

A February 2006 treatment record reflected a complaint of right knee pain.  The physician noted that the Veteran felt that his right knee problem was service connected.  He had bilateral knee injuries in 1962 when he fell and had patellofemoral injuries.  His right knee had chronic problems.  He had recurrent effusion, limited motion, and daily pain.  The physician did not give an opinion as to the etiology of the right knee disorder.

In a June 2006 written statement the Veteran's wife claimed that she knew the Veteran since she was a teenager and they married shortly after the Veteran's discharge from service.  She was aware that his right knee was injured in service and it continued to bother him.  She believed the Veteran's right knee disorder was due to an in service injury.  

The Veteran's right knee was examined in December 2006.  At that time the Veteran reported that he assumed he injured both knees parachute jumping.  He reported he was seen for his right knee in service and he believed he was prescribed light duty and a brace.  He thought he saw a physician for his knee 10 to 12 years ago.  He had two arthroscopies completed on the right knee in the 1970s and 1980s.  He also had two needle drainages, the last occurring in the 1980s.  There was pain and limitation of motion of the right knee.  The diagnosis was degenerative joint disease.  No etiology opinion was given.  

VA treatment records reflect complaints of knee pain.

The Veteran's right knee was reexamined in February 2011.  At that time the Veteran reported that he landed wrong after a parachute jump and hurt his knee.  He was seen for the right knee but did not remember the treatment, possibly a knee brace and crutches for a few days.  He reported intermittent knee pain after that.  There was limitation of motion and pain in the right knee.  X-rays showed marked degenerative disease.  The examiner was unable to give an opinion about the etiology of the right knee problem at that time because the claims file was not available for review.  In a June 2011 addendum after the claims file was reviewed, the examiner opined that the Veteran's right knee injury was less likely than not due to service because the Veteran's right knee was traumatized in an employee injury after military duty and this type of injury could result in the degenerative joint disease that the Veteran was experiencing.  

The Veteran testified at a hearing in April 2012.  The Veteran reported he hurt his knee when he landed wrong after a parachute jump and his knee blew out to the side.  He was treated and given a leg brace, crutches, no physical training, and light duty for approximately seven days.  He kept having problems with the knee going out after that.  He continued to be treated for the right knee after service.  About a year and a half after service he injured his right knee at work.  His fall was caused by his knee giving out on him.  He received worker's compensation for the right knee injury and nothing was deducted for a prior injury.  

The Veteran's right knee was reexamined in June 2012.  At that time, the Veteran reported injuring his knee in a parachute jump.  He was seen and told he had "knee damage" and put in a knee brace, with crutches and medications and placed on a profile for seven days.  He did not receive any follow up treatment in service.  He mentioned his right knee problems at his separation physical.  He continued to have knee problems after military service.  He reported that he made approximately 40 jumps in service and he continued to parachute jump after the right knee injury.  The examiner noted that the service treatment records showed one instance of treatment for the right knee with no diagnosis.  At his separation examination he complained of knee problems but there were no findings on physical examination.  He was diagnosed with chrondromalacia patella following an injury in 1965.  There was a diagnosis of chrondromalacia patella in March 1983. 

The Veteran reported three arthroscopies of the knee in 1986, 1990, and 1996-99.  He complained of a constant throbbing ache of the right knee with flares of sharp pain three to four times a year.  

The examiner opined that the Veteran's right knee condition was less likely than not due to his military service.  She explained that the injury in service was noted to be mild and treated with ice and rest and no follow up.  Although the Veteran noted knee problems on his separation examination, physical examination of the knees was normal.  He was then diagnosed with chrondromalacia of the knee from an injury after service when he was hospitalized for nine days, and was again diagnosed with chrondromalacia in 1983 which would indicate that the injury following military service was the cause of his right knee condition.

In a February 2013 addendum, the examiner again opined that the Veteran's right knee problems were less likely than not related to service.  It was less likely than not that the Veteran's right knee condition was caused by multiple exits from aircraft and documented complaints of knee pain in 1962-1963.  The examiner noted that his opinion remained the same as in the June 2012 examination.  Further, he noted that the opinion from the Veteran's orthopedic surgeon was based on the history given by the Veteran and there was no mention of the intercurrent injuries.

The evidence does not show that it is at least as likely as not that the Veteran's knee condition is related to his military service.  The only medical opinion of record indicated there was no relationship, rather the Veteran's knee problems stemmed from a post service injury and not the mild injury noted in service or the effects of multiple parachute jumps.  The Veteran's orthopedic physician merely documented that the Veteran felt his injury was service connected and that he had an injury in 1962.  He did not give an opinion as to the effect of that injury.  Additionally, he did not indicate that he was aware of the Veteran's three post-service injuries to the right knee in 1965, 1975, and 1988 so any opinion rendered, being based on incomplete facts, would be of limited probative value.  The medical evidence does not provide a nexus to service.  While the Veteran and his wife opined that there was such a relationship, they lack the medical expertise that is necessary to determine the cause of right knee arthritis.  Furthermore, there are no apparent Jandreau exceptions.

The Veteran does have arthritis.  However, arthritis of the knee was not noted during service, was not diagnosed during service and there were no characteristic manifestations of the disease process during service.  Rather, the knee was normal at separation.  Similarly, there is no credible evidence of continuity of symptomatology.  The only injury in service noted was a "very small contusion" with no follow up treatment.  Although the Veteran reported knee problems on his separation physical, examination of the knees was entirely normal.  The Veteran reported a knee injury in August 1965 that caused dead disuse under the knee cap.  However, this self diagnosis has never been confirmed and is inconsistent with the record.  In September 1965 the Veteran was injured when he slipped at work, with no mention of a prior knee history.  The Veteran specifically denied any prior injury to the right knee at that time.  Thereafter, he injured it again in 1975 and again in 1998.  The first mention in the post-service treatment records of the in service knee injury was in February 2006, approximately 40 years after service and at about the same time as the Veteran filed this claim.  Clearly, his post service reports for treatment purposes are inconsistent with the reports advanced for compensation purposes.  The lay reports of continuity are not credible.  While the Veteran's wife also indicated that the Veteran had knee problems since service, both her statement and the Veteran's are outweighed by the more probative evidence showing that the Veteran's disease began after an injury after service in 1965 and his other diagnoses, including arthritis, occurred after that.  When seen in 1965 for treatment, he had an opportunity to report an in-service history; however, he denied a history other than the recent event.  We conclude that his reports for treatment purposes are far more probative of the timeline since it is expected that he would be seeking appropriate medical attention.

There is also no evidence that arthritis was present within a year of service.  Rather, the evidence shows that arthritis was first shown many years after service and after multiple post service injuries.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a right knee disorder is denied.



ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right knee disorder is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


